Citation Nr: 0639859	
Decision Date: 12/27/06    Archive Date: 01/05/07

DOCKET NO.  03-28 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1963 to June 
1965.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Denver, Colorado (RO) which denied the veteran's December 
2001 claim of entitlement to service connection for PTSD.  
The veteran disagreed and timely appealed.  

In September 2006, the veteran and his representative 
presented testimony at a hearing at the RO before the 
undersigned Veterans Law Judge (VLJ).  A transcript of the 
hearing has been associated with the veteran's VA claims 
folder.  


FINDINGS OF FACT

1.  A preponderance of the competent medical evidence of 
record supports a conclusion that PTSD does not exist.

2.  The veteran is not a veteran of combat.

3.  There are no confirmed in-service stressors.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for PTSD.  He contends, 
in substance, that while on active duty in the United States 
Navy from 1963-1965 he witnessed cruel treatment of 
prisoners, saw amputees and other hospital patients 
recovering from combat wounds, and was sexually assaulted by 
other sailors while on board the U.S.S. General J.C. 
Breckinridge, T-AP 176 (hereinafter, "the Breckinridge"), 
and that his subsequent mental problems resulted from such 
purported incidents.

The Board will first discuss certain preliminary matters.  
The issue on appeal will then be analyzed and a decision 
rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA enhanced VA's 
duty to notify a claimant about the information and evidence 
necessary to substantiate claims for VA benefits.  
The VCAA also redefined VA's obligations with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2006).    

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  

The Board observes first that the veteran was provided notice 
of VA's obligations in letters dated January 2002 and June 
2004.  In both letters, the veteran was informed that to 
establish entitlement to service connection, the evidence 
must show: 

1.  An injury in military service, or a disease 
that began in or was made worse during military 
service, or an event in service causing injury or 
disease.

2.  A current physical or mental disability.

3.  A relationship between your current disability 
and an injury, disease, or event in military 
service.

See the January 2002 VCAA letter, page 2; June 2004 letter, 
pages 5 and 6.

In addition, the both letters specifically informed the 
veteran that the veteran must submit evidence of a current 
medical diagnosis of PTSD, and medical evidence that 
establishes a relationship between the diagnosis of PTSD and 
an in-service stressful event.

Both letters also informed the veteran of the typical kinds 
of evidence that could be used to support the claim, such as 
medical records, a statement from his doctor, his statements 
and statements of others who could observe his symptoms.  The 
RO also provided a PTSD questionnaire that assisted the 
veteran to refine his claim and identify any supporting 
evidence.  These notices satisfy the VCAA obligation to 
inform a claimant of the evidence required to substantiate a 
claim. 

The veteran was informed that VA would provide a medical 
examination if it was deemed necessary to substantiate his 
claim.  The veteran was also informed that VA would obtain 
records such as records held by Federal agencies, including 
service records and VA medical records, employment records, 
and private medical records so long as he provided sufficient 
information to allow VA to obtain them.

Both letters also told the veteran that if he had any 
additional information or evidence to send it to VA or 
tell them about it.  See the January 2002 letter, p. 9 
and the June 2004 letter, p. 1.  In essence, the veteran 
was asked to "give us everything you've got", in 
compliance with 38 C.F.R. § 3.159(b)(1).  See Pelegrini 
v. Principi, 17 Vet. App. 412 (2004).

The veteran's hearing testimony and numerous written 
statements makes it clear that he is aware of his obligations 
to support his claim with evidence.  

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  

Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Board observes that the veteran was specifically informed 
of Dingess v. Nicholson in a letter dated July 2006.  He was 
specifically informed how VA makes a determination of 
disability rating and determines an effective date of 
disability.  

In this case, element (1), veteran status, is not at issue.   
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection.  In other words, any deficiency of 
advisement as to those two elements is meaningless, because a 
disability rating and effective date were not, and cannot be 
assigned in the absence of service connection.  The veteran's 
claim of entitlement to service connection was denied based 
on elements (2) and (3), a current disability, and a 
connection between the veteran's service and the disability.  
As explained above, he has received proper VCAA notice as to 
his obligations, and those of VA, with respect to those 
crucial elements. 



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  Specifically, the RO has obtained the 
veteran's service medical records.  The veteran has been 
accorded a VA examination.  

The veteran has indicated during his personal hearing that he 
believes there may be medical records not in the claims 
folder that support his claim.  Specifically, he believes the 
record is missing medical records from Denver General 
Hospital and the University of Colorado Hospital, which he 
claims document diagnoses in the mid-1960's for PTSD.  

As is discussed below, the Board is denying the veteran's 
claim for service connection for PTSD because there is no 
evidence of a current disability and no evidence of a 
verified stressor.  Four decades old records from Denver 
General Hospital and the University of Colorado Hospital, 
which would at best document a past history of mental 
illness, would be of no probative value.  Moreover, the Board 
takes judicial notice of the fact that PTSD was not an 
official diagnosis until 1980. 
The veteran's statement to the effect that he was diagnosed 
as having PTSD in the 1960s is inherently incredible.

The Board also notes that the veteran has requested that his 
military pay records be obtained, ostensibly to prove that he 
was in Vietnam.  However, the official records which are 
already in the claims folder clearly establish that the 
veteran was not Vietnam.  Indeed, the veteran's military 
personnel records document each command to which the veteran 
was assigned during his two years of active duty.  The 
veteran has not explained how his pay records would establish 
his location or how such would be of greater probative value 
that the personnel records already in the file.    As the 
Court has stated: "VA's . . . 'duty to assist' is not a 
license for a 'fishing expedition' to determine if there 
might be some unspecified information which could possibly 
support a claim."  Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992). 

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  As 
noted in the Introduction, the veteran and his representative 
appeared before the undersigned VLJ in September 2006, and 
presented evidence in support of his claim.  

Accordingly, the Board will proceed to a decision on the 
merits.  

Relevant Law and Regulations

Service connection - in general

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in conformance with DSM IV, section 
309.81; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. §§ 3.304(f), 4.125(a) (2006).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.

Where, however, VA determines that the veteran did not engage 
in combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence which corroborates the stressor. 
See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), 
(f) (2006);  Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  

In Patton v. West, 12 Vet. App. 272 (1999), the Court held 
that special consideration must be given to claims for PTSD 
based on sexual assault.  
In particular, the Court held that the provisions in M21-1, 
Part III, 5.14(c), which address PTSD claims based on 
personal assault, are substantive rules that are the 
equivalent of VA regulations and must be considered.  See 
also YR v. West, 11 Vet. App. 393, 398-99 (1998).

Paragraph 5.14c states that, in cases of sexual assault, 
development of alternate sources for information is critical.  
There is provided an extensive list of alternative sources 
competent to provide credible evidence that may support the 
conclusion that the event occurred, to include medical 
records, military or civilian police reports, reports from 
crisis intervention centers, testimonial statements from 
confidants, and copies of personal diaries or journals.  See 
M21-1, Part III, 5.14(c)(8).  Also of particular pertinence 
are the provision of subparagraphs (8) and (9) of Section 
5.14 which state that "[b]ehavior changes that occurred at 
the time of the incident may indicate the occurrence of an 
in-service stressor."  The Court in Patton stated that such 
changes in behavior should be examined and clinically 
interpreted to determine whether they constitute evidence of 
"[v]isits to a medical or counseling clinic or dispensary 
without a specific diagnosis or specific ailment."

Analysis

Initial comments

The Board observes that the veteran has limited his appeal 
specifically to the issue of his entitlement to service 
connection for PTSD.  See the veteran's October 2005 
substantive appeal [VA Form 9], as well as the veteran's 
statements at the September 2006 hearing.  Moreover, this 
case has been developed by the RO strictly on the basis of 
the veteran's entitlement to service connection for PTSD.  
Accordingly, the Board need not address the matter of the 
veteran's entitlement to service connection for any other 
psychiatric disability.

The veteran has claimed two separate and distinct stressors 
to support his claim for service connection for PTSD.  First, 
he claimed he was exposed to stressful events as part of a 
detail that brought military prisoners to the Breckinridge 
from locations in Vietnam, and that he witnessed cruel 
treatment that those prisoners purportedly suffered while on 
the Breckinridge.  Later, after his claim was denied and 
after he received the Statement of the Claim (SOC), he 
submitted a statement that added an additional theory, 
claiming that he had been sexually assaulted on board the 
Breckinridge.

The RO, in a February 2004 supplemental SOC, informed the 
veteran that the sexual assault contention was a separate 
claim.  However, the contention that the veteran was sexually 
assaulted is merely another stressor and thus another theory 
to support the same claim for service connection for PTSD.  
See Ashford v. Brown, 
10 Vet. App. 120, 123 (1997) [a different etiological theory 
underlying a claimed disorder does not constitute a new 
claim].  Thus, only one issue exists.

Discussion

As noted above, 38 C.F.R. § 3.304(f) sets forth the three 
elements required to establish service connection for PTSD.  
The record must show: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between PTSD and 
the claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  Because the outcome of this appeal hinges in large 
measure on the mater of confirmed stressors, the Board will 
address this element first.

As has been discussed in the law and regulations section 
above, if a veteran is not a veteran of combat, his stressors 
must be confirmed.  Here, there is no indication that the 
veteran is a veteran of combat.  His official records do not 
contain any indication whatsoever of combat status.  In his 
five written statements and at his hearing, the veteran never 
once stated he was in combat.  Thus, the veteran's 
statements, by themselves, will not be enough to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain credible evidence which corroborates the claimed 
stressors.  Such evidence is lacking.
  
As was alluded to above, the veteran initially gave as his 
stressor various purportedly stressful events revolving 
around Vietnamese prisoners.  It was only after the veteran 
received the RO's rating decision and SOC, both of which 
denied the PTSD claim  and gave him the reasons why it was 
denied, that he recalled a purported rape that had occurred 
some 37 years earlier.  These stressors, the veteran claims, 
caused his claimed PTSD.  

The veteran first contended that he was exposed to stressful 
events as part of a detail that brought military prisoners to 
the Breckinridge from locations in Vietnam.  He never 
described with any detail the "who, what, when or where".  
More to the point, he never explained how he came to be in 
Vietnam, when his official records did not show him there.  

With regard to stressors regarding Vietnam, the record is 
replete with evidence that the veteran was never there.  For 
purposes of clarity, the Board will state the veteran's 
military history.  Service personnel records show that the 
veteran reported for recruit training at Great Lakes Recruit 
Training Command on July 17, 1963.  He was transferred to a 
command located at the Naval Station in San Diego, California 
on October 17, 1963 and assigned as a typist.  He was 
hospitalized fro inguinal hernia repair at the U.S. Naval 
Hospital in San Diego on November 11, 1963 and departed the 
hospital on November 27, 1963.  He was transferred from San 
Diego to the Breckinridge on October 15, 1964.  He was 
transferred from the Breckinridge on June 23, 1965, and 
discharged at U.S. Naval Station Treasure Island, San 
Francisco, California on June 28, and arrived at his reserve 
address on June 30, 1965. 

Nothing in the veteran's DD-214 form indicates that he was 
ever in Vietnam, and nothing in his service medical records 
indicates that he was in Vietnam.  The deck logs of the 
Breckinridge indicate the ship's location at the first and 
last day of the month, for all of the months the veteran was 
on board.  None of those locations indicate that the 
Breckinridge was located in, nor was en route to or from, the 
coastal waters of Vietnam.  A record from the Department of 
the Navy indicated that the veteran was not entitled to wear 
the Vietnam service medal.  

In sum, after review of the entire record, the Board finds 
that the veteran was not in Vietnam.  The Board observes in 
passing that this case is somewhat similar to Samuels v. 
West, 11 Vet. App. 433, 436 (1999) [where a veteran sought 
service connection for post- traumatic stress disorder, based 
upon multiple stressors occurring during "combat" in Vietnam, 
and the record clearly showed he had never served in Vietnam, 
no presumption of credibility attached to his statements of 
his in-service claimed stressors].  Here, unlike in Samuels, 
there is no presumption of credibility.  In any event, the 
Board discounts the veteran's statements as unbelievable.  
Thus, any stressor events that purportedly occurred in or 
resulted from events in Vietnam are incredible and cannot 
support the claim.

The veteran further contends that he witnessed the cruel 
treatment that those prisoners suffered while on the 
Breckinridge.  The Board finds the statements to be wholly 
incredible.  There is nothing of record to corroborate the 
veteran's contentions, and the veteran has not explained how 
Vietnamese prisoners came to be aboard the Breckinridge.

With regard to the later claimed story that the veteran was 
sexually assaulted aboard the Breckinridge, he contends that 
one night when the Breckinridge was at sea, a sailor in the 
same berthing compartment came into the compartment after 
having been assaulted.  The veteran submits that upon 
learning that the sailor had been assaulted by a group of 
Filipino sailors, he immediately proceeded, evidently alone, 
to determine who they were and what had happened.  He claims 
that he too was attacked by the sailors and was raped.  

The veteran has not satisfactorily explained why he would 
take it upon himself to investigate the rape of a shipmate 
instead of reporting it to proper authorities.  In any event, 
he stated that he never told anyone about the purported 
sexual assault until he told Dr. S.M. in 2002.  He has not 
provided sufficient detail to allow VA to seek corroborating 
evidence.

A review of the veteran's contemporaneous service medical 
records and personnel records do not indicate any report made 
by the veteran that he was sexually assaulted or even 
threatened with sexual assault.  Moreover, there is no 
indication of psychic trauma in service.  The Board places 
greater weight on the pertinently negative contemporaneous 
records than it does on the veteran's recollections decades 
after.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran].    

The veteran has not been specific concerning the alleged 
stressors.  In particular, he did not name any individual(s) 
involved, only that one was a First or Second Class 
Boatswains Mate, and that the attackers were Filipino.  The 
Board observes that it is curious, to say the least, that the 
veteran refers to an event which he claims to be a watershed 
event in his life which caused mental illness, yet he did not 
report anything at the time but rather waited more than 35 
years before he told anyone about it, and now cannot recall 
the names of any of the persons involved. 

The veteran has not submitted any evidence, such as 
statements from fellow service members, which would serve to 
support his account.  See 38 U.S.C.A. § 5107(a) (West 2002) 
[it is a claimant's responsibility to support a claim for VA 
benefits].

The Board observes that a decrease in efficiency may be a 
sign of an in-service assault.  See M21-1, Part III, 5.14(c).  
There is no indication of an decrease in efficiency, and a 
June 10, 1965 record indicates that the veteran was 
recommended for reenlistment.

The Board observes that the veteran was subject to a 
Captain's Mast in March 1964 for misappropriation of a 
government vehicle driving such vehicle in an unlawful 
manner, and failing to obey a lawful order.  He received 14 
days' restriction, which strongly suggests that this was an 
incident of joyriding (the veteran was 18 years of age at the 
time).  In any event, this was before the veteran joined the 
crew of the Breckinridge in October 1964.  There is nothing 
in the record to indicate that the veteran's performance 
aboard the Breckinridge was anything but satisfactory.

In addition to the two primary reported stressors, discussed 
above, the veteran contends that he was admitted to Balboa 
Naval Hospital in San Diego, California, and that while he 
was there, he was exposed to servicemen who had been wounded 
in combat, and stated that he had nightmares after seeing 
those wounded veterans.  Service medical records show that 
the veteran was admitted to Naval Hospital in San Diego, 
California for about 16 days, from November 11, 1963 to 
November 27, 1963, for repair of an inguinal hernia.  
Although logic would dictate that he saw and interacted with 
other patients, there is no corroborating evidence that the 
veteran was ever exposed to combat-wounded servicemen.  In 
this connection, the Board takes judicial notice that there 
was no significant combat involving U.S. Naval or Marine 
forces in Vietnam in 1963.        

Based on this record, the Board finds that the veteran's 
statements regarding his alleged stressors are not 
corroborated by the evidence of record.  The claim fails on 
this basis.

The Board has the fundamental authority to decide in the 
alternative.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 
(1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995). 
 For the sake of completeness, the Board will also discuss 
the remaining two 38 C.F.R. § 3.304(f) elements.

Regarding the first element, current disability, there is 
conflicting evidence as to whether PTSD in fact exists.  

By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996).  The Board has the authority 
to "discount the weight and probity of evidence in the light 
of its own inherent characteristics and its relationship to 
other items of evidence."  See Madden v. Brown, 125 F.3d 
1477, 1481 (Fed. Cir. 1997).  
The Board may not reject medical opinions based on its own 
medical judgment.  
See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Obert v. 
Brown, 5 Vet. App. 30 (1993).  

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).  In analysis of cases involving 
multiple medical opinions, each medical opinion should be 
examined, analyzed and discussed for corroborative value with 
other evidence of record.  See Wray v. Brown, 7 Vet. App. 
488, 492-493 (1995).

The veteran was diagnosed with PTSD in a January 2002 opinion 
by Dr. S.M., Psy.D.  However, as noted above, service 
connection for PTSD requires medical evidence diagnosing the 
condition in conformance with DSM IV, section 309.81.  
Section 309.81 requires the examiner to determine that the 
"person experienced, witnessed, or was confronted with an 
event or events that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of self 
or other."  As is thoroughly discussed above, the veteran's 
contentions that he experienced such an event are incredible.  

In contrast to Dr. S.M., in February 2002, Dr. J.R., also a 
psychologist, diagnosed the veteran with dysthymic disorder 
and personality disorder.  Dr. J.R. specifically noted that 
the PTSD symptoms described by Dr. S.M. were not manifest 
during his examination.  Dr. J.R. found that the veteran's 
description of a stressor event, as is required by DSM IV, 
section 309.81, was very vague, and that the veteran was 
"particularly evasive" when he was asked about the 
stressful events necessary for a PTSD diagnosis.  The Board 
finds that Dr. J.R.'s assessment is more congruent with the 
record evidence as a whole than that of Dr. S.M.  

The Board observes that Dr. S.M. appears to have simply 
accepted as fact the statements of the veteran concerning his 
alleged stressors.  As explained in detail above, however, a 
review of the record, however shows that there is nothing 
that indicates the veteran was ever near the coastal waters 
of Vietnam, much less in-country in Vietnam; there is no 
evidence that he was ever assigned to guard POWs, and there 
is no evidence that the veteran was raped while on board the 
Breckinridge.  

The Board notes, as did Dr. S.M., that the veteran has been 
exceedingly vague and evasive as to how he, as an able seaman 
in the United States Navy with no training in POW handling 
and no Vietnam service, would have come into contact with 
Vietnamese prisoners.  See the September 2006 hearing 
transcript, page 7.    
The Board also observes that the detail of the sexual assault 
story (and the story about coming into contact with combat 
wounded servicemen in 1963) is just as vague as the detail of 
the Vietnam prisoner theory.  The Board thus concludes that 
the evidence of record does not support the diagnosis of Dr. 
J.R.
 
For those reasons, the Board finds that the preponderance of 
the evidence supports a finding that the veteran does not 
have PTSD, and thus element (1) is also not satisfied.  

With regard to medical nexus, the only medical evidence of a 
nexus of PTSD to an in-service stressor is contained in Dr. 
S.M.'s January 2002 opinion.  However, as was noted 
immediately above, Dr. S.M. totally accepted the statements 
of the veteran; those statements are not corroborated and 
incredible.  Thus, the only medical evidence of a nexus of 
PTSD to an in-service stressor necessarily relies on 
incredible evidence and is of little probative value.  For 
this reason too the veteran's claim fails.

Conclusion

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against a finding of 
entitlement to service-connection for PTSD.  The benefits 
sought on appeal are accordingly denied.


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


